McKAY, Judge,
dissenting in part:
There is nothing in the record of this case that justifies this Court’s action in setting aside the sentence to a bad-conduct discharge adjudged by the trial judge and approved by the convening authority. The appellant is not a young soldier in the ranks. He is an experienced noncommissioned officer, married and twenty-eight years old, who not only violated his position of trust and responsibility on this occasion, but on several others as well. More significantly, he previously received a formalized light-handed warning for possession of marihuana through nonjudicial punishment under Article 15, Uniform Code of Military Justice, 10 U.S.C. § 815 (1976). I would affirm the sentence.